Opinion issued January 23, 2014




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-13-00886-CV
                           ———————————
                         JASON SNYDER, Appellant
                                       V.
               H. MICHELLE GLOVER-TUCKER, Appellee


            On Appeal from the County Civil Court at Law No. 1
                          Harris County, Texas
                      Trial Court Case No. 1034418


                         MEMORANDUM OPINION

      Appellant, Jason Snyder, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also

TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013); Order

Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1).

After being notified that this appeal was subject to dismissal, appellant did not

adequately respond. See TEX. R. APP. P. 5, 42.3(c).

      We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                        2